DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, the limitation “determining a blood-volume layer increase” renders the claim indefinite.  No “blood-volume layer” has been previously set forth, and it is unclear what is meant by this phrase.  It is unclear what a “blood-volume layer” corresponds with, and it is unclear what parameter of a blood-volume layer would “increase”.  For example, it is unclear if this corresponds with an increased rate of blood flow, the size of a blood vessel, etc.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9, 12-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwamm et al. (US 2002/0111550; hereinafter Schwamm).
Schwamm shows a method for quantifying absolute blood flow through a tissue volume ([0019]), comprising: administering a volume of a fluorescence dye into the vasculature supplying the tissue volume ([0020]); obtaining a sequence of angiographic images of the tissue volume ([0021]); calculating average fluorescence intensities for the sequence of angiographic images of the tissue volume ([0021]-[0022]); generating a plot of time-varying average fluorescence intensity ([0024]-[0025]); determining a blood-volume layer increase based on the plot of time-varying average fluorescence intensity; and determining absolute blood flow based in part on the blood-volume layer increase ([0032]).  
Schwamm also shows, wherein the fluorescence dye is indocyanine green (ICG) ([0020]); wherein the fluorescence dye is administered at a concentration of between 25-50 mg/mL ([0020]); wherein the tissue volume comprises skin tissue (figure 2); wherein the angiographic images are obtained by a fluorescence imaging system ([0023]); wherein the fluorescence imaging system comprises a laser for excitation of the fluorescence dye and a camera for capturing images of fluorescence emitted by the fluorescence dye (laser fluorescence spectroscopy is considered to include laser and camera/detector components; [0023]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwamm et al. (US 2002/0111550; hereinafter Schwamm) in view of Zahler et al. (US 6236881; hereinafter Zahler).
Schwamm shows the invention substantially as described in the 102 rejection above.  
Schwamm fails to show wherein the angiographic images are obtained at a frame rate of 20-30 frames per second.
Zahler discloses a method and apparatus for differentiating cancerous tissue in fluorescence images.  Zahler teaches wherein the angiographic images are obtained at a frame rate of 20-30 frames per second (column 6, lines 32-37).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schwamm to obtain images at a frame rate of 20-30 frames per second as taught by Zahler, as these are typical frame rates acquired by a camera system which allow for images to be displayed in real-time in a format which is simple for the user to visualize.

Allowable Subject Matter
Claims 2, 10, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show wherein determining the blood volume layer increase based on the plot of time-varying average fluorescence intensity comprises: projecting an envelope defined by a minima and a maxima of PPG fluorescence- intensity oscillations of the plot onto a graph of fluorescence intensity versus capillary diameter; projecting the envelope from a curve of the graph onto an abscissa of the graph; determining the blood-volume layer increase based on a width of the envelope when projected onto the abscissa.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793